DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
Claim 11, line 4: commas should be added to “obtaining images using a camera that include the robot” to read similarly to “obtaining images, using a camera, that include the robot” to clarify that the images include the robot, rather than the camera includes the robot.  
Applicant is advised that should claim 10 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claims in view of the 2019 PEG is provided below.
Regarding claim 1.  A method for calibrating a position of a machine relative to a stationary marker, said method comprising: 
obtaining images that include the machine and the marker; 
identifying a location of a visible part of the machine in the images; 
calculating a location of a stationary part of the machine using the location of the visible part; 
identifying a location of the stationary marker in the images; and 
establishing a relationship between the stationary marker and the stationary part of the machine.

	Step 1: Statutory Category – Yes
	The claim recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.
	Step 2A Prong One evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites the limitation of “identifying a location of a visible part of the machine in the images”.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  
	The limitation of “calculating a location of a stationary part of the machine using the location of the visible part”, encompasses mentally calculating the forward kinematics from the location of the identified visible part to determine the location of the base of a robot.  Thus, this step recites a mental process.
	The limitation of “identifying a location of the stationary marker in the images” encompasses mentally locating a marker in an image.  For example, a person could view an image and pick out the location of an object, such as a marker, in the image. Thus, this step recites a mental process.
	The limitation of “establishing a relationship between the stationary marker and the stationary part of the machine” encompasses a person mentally calculating the translation and rotation between the locations of the marker and the machine.  
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two evaluation: Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
Claim 1 recites the additional element(s) of obtaining images that include a machine and a stationary marker. The machine and stationary marker are not performing any of the claimed method steps and thus cannot integrate the abstract idea into a practical application.  Obtaining images of the machine and marker is a data gathering step which represents no more than extra-solution activity.  See MPEP 2106.05(g).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No
Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claims 2-4, 6-11, and 13-20, these claims are dependent upon independent claim 1 or otherwise mirror the subject matter of claim 1 and provide additional elements (i.e. steps, limitations, etc.) that covers performance of the limitation in the mind, and as such, they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. Further, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. These claims do not recite additional elements that amount to significantly more than the abstract idea.  As such, the claims are ineligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotlarski et al. (US Publication No. 2021/0170603).
Kotlarski teaches:
Re claim 1.  A method for calibrating a position of a machine (articulated robot 1, Figure 4) relative to a stationary marker (optical marker 35, Figure 4), said method comprising: 
obtaining images that include the machine and the marker (000-030 and 150, Figure 3; and paragraphs [0146-0147 and 0151]: capturing the articulated robot 1 and the surroundings thereof, including the optical marker 35, by image capturing element 42.); 
identifying a location of a visible part of the machine in the images (050-070, Figure 3; and paragraph [0148-0149]: the articulated robot is identified in the captured image data.); 
calculating a location of a stationary part of the machine using the location of the visible part (110-130, Figure 3; and paragraph [0104 and 0150]: “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.” Orienting the virtual representation of the articulated robot 1’ involves orienting all portions of the virtual representation, including the stationary base.); 
identifying a location of the stationary marker in the images (150, Figure 3; and paragraph [0151]: locating the optical marker 35 when captured by the image capturing element 42); and 
establishing a relationship between the stationary marker and the stationary part of the machine (170, Figure 3; and paragraphs [0104 and 0152]: “The virtual representation of the articulated robot is referenced 170 to the real-world articulated robot 1 on the basis of the captured optical marker 35.”).

Re claim 3.  Wherein calculating a location of the stationary part of the machine includes calculating a location of the stationary part of the machine using known kinematics of the machine and a position of the machine (110-130, Figure 3; and paragraph [0104 and 0150]: “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.”).

Re claim 4.  Wherein an augmented reality algorithm is used to perform the method (paragraph [0153] and Figure 3).

Re claim 5.  Further comprising using the relationship between the stationary marker and the stationary part of the machine to display points on the machine to show a simulated operation of the machine (paragraphs [0152-0156]).

Re claim 6.  Wherein the machine is a robot (articulated robot 1, Figure 4).

Re claim 8.  Wherein the visible part is an intermediate link of the robot and the stationary part is a base portion of the robot, where the intermediate link is coupled to the base portion (links 11 and base 10, Figure 4).

Re claim 9.  Wherein obtaining images includes using a camera (paragraph [0143]: “image capturing element 42 in the form of a stereoscopic area scan camera.”.

Re claim 10.  Wherein the camera is part of a tablet, smartphone or augmented reality (AR) glasses (Figures 1 and 2; and paragraph [0143]).

Re claim 16.  A system for calibrating a position of a machine (articulated robot 1, Figure 4) relative to a stationary marker (optical marker 35, Figure 4), said system comprising: 
(000-030 and 150, Figure 3; and paragraphs [0146-0147 and 0151]: capturing the articulated robot 1 and the surroundings thereof, including the optical marker 35, by image capturing element 42.); 
means for identifying a location of a visible part of the machine in the images (050-070, Figure 3; and paragraph [0148-0149]: the articulated robot is identified in the captured image data.); 
means for calculating a location of a stationary part of the machine using the location of the visible part (110-130, Figure 3; and paragraph [0104 and 0150]: “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.” Orienting the virtual representation of the articulated robot 1’ involves orienting all portions of the virtual representation, including the stationary base.); 
means for identifying a location of the stationary marker in the images (150, Figure 3; and paragraph [0151]: locating the optical marker 35 when captured by the image capturing element 42); and 
means for establishing a relationship between the stationary marker and the stationary part of the machine (170, Figure 3; and paragraphs [0104 and 0152]: “The virtual representation of the articulated robot is referenced 170 to the real-world articulated robot 1 on the basis of the captured optical marker 35.”).

Re claim 18.  Wherein the means for calculating a location of the stationary part of the machine calculates a location of the stationary part of the machine using known kinematics of the machine and a position of the machine (110-130, Figure 3; and paragraph [0104 and 0150]: “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.”).

Re claim 19.  Wherein the machine is a robot, the visible part is an intermediate link of the robot and the stationary part is a base portion of the robot, where the intermediate link is coupled to the base portion (links 11 and base 10, Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kotlarski et al. (US Publication No. 2021/0170603) in view of Zhang et al. (US Publication No. 2018/0275632).
The teachings of Kotlarski have been discussed above.  Kotlarski fails to specifically teach: (re claim 2) wherein identifying a location of the visible part of the machine includes using a 3D model of the visible part.
Kotlarski teaches, at paragraph [0148], identifying the articulated robot 1 in the captured image data by means of known image processing and pattern detection methods.  
Zhang teaches, at paragraphs [0026-0028], such known pattern recognition methods for detecting robots in images may use a 3D CAD model of the robot or portion thereof to orient the captured robot’s image in the robot’s frame of reference to assist in identifying potential movements that are free of obstruction.   
In view of Zhang’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Kotlarski, (re claim 2) wherein identifying a location of the visible part of the machine includes using a 3D model of the visible part; since Kotlarski teaches identifying the articulated robot 1 in the captured image data by means of known image processing and pattern detection methods; and Zhang teaches such known pattern recognition methods for detecting robots in images may use a 3D CAD model of the robot or portion thereof to orient the captured robot’s image in the robot’s frame of reference.  Such a known pattern recognition method using 3D CAD models of the 

Kotlarski teaches:
Re claim 11.  A method for calibrating a position of a robot (articulated robot 1, Figure 4) relative to an augmented reality (AR) marker (optical marker 35, Figure 4) using an AR algorithm (paragraph [0153]), said method comprising: 
obtaining images using a camera that include the robot and the AR marker (000-030 and 150, Figure 3; and paragraphs [0146-0147 and 0151]: capturing the articulated robot 1 and the surroundings thereof, including the optical marker 35, by image capturing element 42.); 
locating the visible part of the machine in the images (050-070, Figure 3; and paragraph [0148-0149]: the articulated robot is identified in the captured image data.); 
calculating a location of a stationary part of the machine using the location of the visible part and known kinematics of the robot (110-130, Figure 3; and paragraph [0104 and 0150]: “The virtual representation of the articulated robot 1′ is oriented 130 on the basis of the poses of the links 11 or the actuated joints 12 and the end effector 14 of the articulated robot 1 such that the real-world articulated robot 1 and its virtual representation match. In the process, for example, the angular positions of the joints 12 of the real-world articulated robot 1 are taken into account; they are captured by sensor and thus made available.” Orienting the virtual representation of the articulated robot 1’ involves orienting all portions of the virtual representation, including the stationary base.); 
locating the stationary marker in the images (150, Figure 3; and paragraph [0151]: locating the optical marker 35 when captured by the image capturing element 42); and 
establishing a relationship between the stationary marker and the stationary part of the robot (170, Figure 3; and paragraphs [0104 and 0152]: “The virtual representation of the articulated robot is referenced 170 to the real-world articulated robot 1 on the basis of the captured optical marker 35.”).

Kotlarski fails to specifically teach: (re claim 11) 3D modeling a visible part of the robot; and locating the visible part of the machine in the images using the model; and (re claim 17) wherein the means for identifying a location of a visible part uses a 3D model of the visible part.
Kotlarski teaches, at paragraph [0148], identifying the articulated robot 1 in the captured image data by means of known image processing and pattern detection methods.  
Zhang teaches, at paragraphs [0026-0028], such known pattern recognition methods for detecting robots in images may use a 3D CAD model of the robot or portion thereof to orient the captured robot’s image in the robot’s frame of reference to assist in identifying potential movements that are free of obstruction.   
In view of Zhang’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as (re claim 11) 3D modeling a visible part of the robot; and locating the visible part of the machine in the images using the model; and (re claim 17) wherein the means for identifying a location of a visible part uses a 3D model of the visible part; since Kotlarski teaches identifying the articulated robot 1 in the captured image data by means of known image processing and pattern detection methods; and Zhang teaches such known pattern recognition methods for detecting robots in images may use a 3D CAD model of the robot or portion thereof to orient the captured robot’s image in the robot’s frame of reference.  Such a known pattern recognition method using 3D CAD models of the detected robot will produce the predictable result of correctly identifying and orienting the robot or portion thereof captured by the camera.  

Kotlarski further teaches:
Re claim 12.  Further comprising using the relationship between the stationary marker and the stationary part of the robot to display points on the robot to show a simulated operation of the robot (paragraphs [0152-0156]).

Re claim 14.  Wherein the visible part is an intermediate link of the robot and the stationary part is a base portion of the robot, where the intermediate link is coupled to the base portion (links 11 and base 10, Figure 4).

Re claim 15.  Wherein the camera is part of a tablet, smartphone or augmented reality (AR) glasses (Figures 1 and 2; and paragraph [0143]).

Allowable Subject Matter
Claims 7, 13, and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SPENCER D PATTON/Primary Examiner, Art Unit 3664